2016 IL 120394



                                      IN THE
                             SUPREME COURT
                                         OF
                        THE STATE OF ILLINOIS



                                 (Docket No. 120394)

      PAMELA MURPHY-HYLTON, Appellee, v. LIEBERMAN MANAGEMENT
                   SERVICES, INC., et al., Appellants.


                            Opinion filed December 1, 2016.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Garman, and
     Burke concurred in the judgment and opinion.



                                      OPINION

¶1       The question presented in this appeal involves the scope of the immunity
     provided under the Snow and Ice Removal Act (Act) (745 ILCS 75/0.01 et seq.
     (West 2010)). Plaintiff, Pamela Murphy-Hylton, slipped while walking on the
     sidewalk outside her condominium, sustaining personal injuries. She brought a
     negligence action in the circuit court of Cook County against defendants,
     Lieberman Management Services, Inc. (Lieberman), and Klein Creek
     Condominium (Klein Creek), alleging that a defective condition and negligent
     maintenance of the premises created an unnatural accumulation of ice, which
     caused her fall. The trial court granted defendants’ motion for summary judgment,
     finding that the Act provided immunity to defendants. The appellate court reversed
     and remanded, ruling that the immunity under the Act did not bar plaintiff’s cause
     of action. 2015 IL App (1st) 142804, ¶¶ 41, 47. For the reasons that follow, we
     affirm the appellate court.


¶2                                     BACKGROUND

¶3      Plaintiff was an owner and resident of a condominium unit at the Klein Creek
     Condominium complex in the Village of Carol Stream, Illinois. The common
     elements of the property were owned and controlled by defendant, Klein Creek.
     The Klein Creek Condominium Association retained defendant, Lieberman
     Management Services, Inc., to manage the property.

¶4       In early February 2011, a large snowstorm hit Carol Stream, producing
     snowfall in excess of 20 inches. On February 7, 2011, the snow removal and
     landscaping service hired by the association cleared snow and ice from the
     sidewalks of the complex. Eleven days later, on the morning of February 18, 2011,
     plaintiff left her condominium unit and was walking on the sidewalk behind the
     building on her way to the adjacent parking lot. As she was walking, she slipped
     and fell, suffering a fracture to her leg, knee, and hip. She filed suit, claiming that
     she fell on an unnatural accumulation of ice on the sidewalk. In her fourth amended
     complaint, she alleged, inter alia, that defendants were negligent in failing to
     properly direct the drainage of water and melted snow on the premises, failing to
     repair defective sidewalks, and failing to repair downspouts to prevent an unnatural
     accumulation of ice on the sidewalk. She additionally alleged that defendants failed
     to comply with various local building construction and maintenance codes.

¶5      During discovery, plaintiff testified that the weather on the morning she fell
     was cold and sunny with no precipitation. She estimated the temperature was in the
     twenties. There had been no precipitation since the last snowfall in early February.
     When she first stepped outside, the sidewalks appeared clear, and she did not see
     any ice prior to her fall. She noticed the patch of ice after she fell, which she
     described as about the size of a letter-sized piece of paper. She believed that the ice



                                              -2-
     that caused her fall resulted from water that had accumulated on either side of the
     sidewalk. She observed that water would run off from the downspouts affixed to
     either side of the building onto the grass. From there, the water would collect on the
     sidewalk, where it would freeze instead of draining onto the parking lot. She never
     reported the drainage issue to defendants.

¶6       Other witnesses were deposed regarding their observations of the condition of
     the premises where plaintiff fell. Plaintiff’s neighbor, Roger McGowan, stated that
     he slipped and fell on ice in the same area of the sidewalk where plaintiff fell that
     same morning at about 6 a.m. but did not report it to defendants. He observed that
     the issue of water collecting on the sidewalk had been present since he moved to the
     complex in 2008. From his observations, the sidewalks appeared to be lower than
     where the foundation of the building sits and lower than where the downspouts are
     positioned. After a heavy rain, the water would run away from the building and
     toward the sidewalk, where the water would collect. Snow from areas close to the
     building would melt and then run toward the sidewalk. When the weather got cold
     again, water would freeze up across the sidewalk. McGowan was also told by
     another resident that they could not put mulch down because the mulch would all
     wash away from the water draining down from the gutters and the downspouts.
     McGowan never complained about the drainage issues to anyone at Klein Creek or
     to Lieberman.

¶7       Michael Melson, plaintiff’s brother, observed standing water on the sidewalk in
     the area where plaintiff fell either that night or the next day. He also slipped and
     almost fell on the same sidewalk a day or two after plaintiff’s fall. According to
     Melson, water would pool on the sidewalk after a rainfall or melting snow. Based
     on his observations, the sidewalk was lower than the grass and was graded toward
     the grass instead of the parking lot, allowing water and dirt to run down onto it and
     allowing patches of ice to form.

¶8       Jeff Graves, the president of the Klein Creek Condominium Association at the
     time of plaintiff’s fall, stated that prior to her fall he was aware of water collecting
     on and around the sidewalks in other areas of the complex, especially during heavy
     rainstorms, but he was not aware of similar water pooling in the area behind the
     building where plaintiff fell. The only accumulation of water he ever saw in that
     location would be from puddles after it rained. Graves inspected the area where




                                              -3-
       plaintiff fell several hours after the fall, and the sidewalk was “bone dry.” He did
       not see any ice. At that time, the temperature was in the forties or fifties, and it was
       sunny.

¶9         April Knourek, the property manager prior to plaintiff’s fall, and Kyla Mercer,
       the manager at the time of plaintiff’s fall, both testified regarding maintenance of
       the premises and drainage work that had been performed at the property. Knourek
       stated that drainage work was prompted by residents in another area of the
       complex, who were having problems with water pooling up near the foundation of
       their building and with mulch and dirt being washed away by the water. Neither
       manager recalled any problems with sidewalks, and both believed that most of the
       drainage issues had occurred on the courtyard side of the buildings and not in the
       back of the buildings where the sidewalks are located. Mercer did not inspect the
       sidewalk where plaintiff fell after the incident.

¶ 10       When shown photographs of the sidewalk area where plaintiff fell, which were
       taken a month after the fall, both managers acknowledged that some of the
       photographs depicted standing water on the sidewalk and mud and debris on the
       sidewalk from the grassy area. Knourek agreed that the problem with mud and
       debris was consistent with the type of drainage issues residents had complained
       about previously in other areas of the property. She agreed that standing water on
       the sidewalk could freeze and cause an icy condition, but she did not believe it
       would require intervention. Mercer acknowledged that one of the photographs
       depicted the grassy area adjacent to the sidewalk at a higher level than the sidewalk
       and the carpenter’s level in the photograph showed the sidewalk slightly slanted
       toward the grassy area. They both stated that during their time as property manager,
       they were not aware of any issues with standing water on the sidewalk where
       plaintiff fell.

¶ 11       David Selio was the owner of the snow and ice removal and landscaping service
       hired by the association and was also a resident of Klein Creek. He testified that
       under the contract, he would perform snow and ice removal services when two or
       more inches of snow fell but for any snowfall less than two inches, he was required
       to get approval from the association. He last cleared the snow on February 7, 2011,
       about 11 days prior to plaintiff’s fall. He was aware that prior to plaintiff’s fall,
       drain tile was installed in another area of the complex to redirect the flow of water




                                                -4-
       on the property away from the foundation, due to soil erosion. In 2010, the
       Association accepted his bid for installation of drain tile work in another area of the
       complex to improve drainage near the foundation. Eight months after plaintiff’s
       fall, in October 2011, additional drainage redirection work was done on the
       premises, including work to the area behind the building where plaintiff fell.

¶ 12       Defendants subsequently filed a joint motion for summary judgment, arguing,
       in part, that plaintiff’s slip and fall claim was barred by the immunity provided to
       residential owners and operators under the Snow and Ice Removal Act. 745 ILCS
       75/0.01 et seq. (West 2010). In ruling on the issue, the trial court recognized a split
       of authority in the appellate court regarding the scope of the immunity under the
       Act. In Greene v. Wood River Trust, 2013 IL App (4th) 130036, ¶ 17, the court held
       that the plain language of the Act limits immunity from liability to those claims
       arising out of negligent snow and ice removal efforts. Alternatively, in Ryan v.
       Glen Ellyn Raintree Condominium Ass’n, 2014 IL App (2d) 130682, ¶ 20, the court
       construed the scope of the immunity more broadly to include immunity from
       liability for claims of negligence arising from a defective condition on the property
       or negligent maintenance of the premises. The trial court, relying on the
       interpretation in Ryan, granted defendants’ motion for summary judgment.

¶ 13       The appellate court reversed the trial court’s grant of summary judgment on the
       basis that the immunity provided under the Act did not bar plaintiff’s claims. 2015
       IL App (1st) 142804. The court reasoned that the immunity conferred by the Act
       did not apply to plaintiff’s claims “for the simple reason that plaintiff’s complaint
       does not contain any allegations of negligence relating to snow or ice removal
       efforts.” Id. ¶ 39. The court emphasized that the Act provides “a clear, concise
       statement of the conduct, i.e., the removal of ice and snow, that the Act intends to
       promote.” Id. ¶ 41. The court found that, consistent with the court’s interpretation
       in Greene, the Act, when read as a whole, “requires that the snow or ice that causes
       a plaintiff’s injuries must be the result of the acts or omissions in defendants’ actual
       snow removal efforts,” rather than the result of a premises defect. Id. The court held
       that the Act’s plain and unambiguous language “makes no mention of protecting
       any type of negligence outside of the ordinary negligence that results in an
       unnatural accumulation after snow removal efforts.” Id. ¶ 42.




                                                -5-
¶ 14       We allowed defendants’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan.
       1, 2015). Additionally, we allowed the Illinois Trial Lawyers Association to file an
       amicus curiae brief in support of plaintiff and the Illinois Association of Defense
       Trial Counsel to file an amicus curiae brief in support of defendants. Ill. S. Ct. R.
       345(a) (eff. Sept. 20, 2010).


¶ 15                                       ANALYSIS

¶ 16       The principles governing our standard of review are well settled. A motion for
       summary judgment will be granted only where “the pleadings, depositions, and
       admissions on file, together with the affidavits, if any, show that there is no genuine
       issue as to any material fact and that the moving party is entitled to a judgment as a
       matter of law.” 735 ILCS 5/2-1005(c) (West 2012). We review the trial court’s
       decision on a motion for summary judgment de novo. Coleman v. East Joliet Fire
       Protection District, 2016 IL 117952, ¶ 20.

¶ 17       In seeking and obtaining summary judgment, defendants argued, and the trial
       court held, that they were entitled to judgment as a matter of law because they were
       immune from liability under the Act. Thus, we are ultimately presented with an
       issue of statutory construction, which is also a question of law subject to de novo
       review. Valfer v. Evanston Northwestern Healthcare, 2016 IL 119220, ¶ 19.

¶ 18       To understand the scope of the immunity provided under the Act, it is necessary
       to first understand the context in which the immunity arises, as the Act is only
       implicated where there would otherwise be liability. Where the plaintiff seeks
       recovery based on the defendant’s alleged negligence, the plaintiff must plead and
       prove the existence of a duty owed by the defendant, a breach of that duty, and
       injury proximately resulting from that breach. Bruns v. City of Centralia, 2014 IL
       116998, ¶ 12.

¶ 19       In the context of liability of a landowner for a fall on snow and ice, the general
       rule in Illinois historically has been that under the common law, a landowner owes
       no duty to remove natural accumulations of snow and ice. Krywin v. Chicago
       Transit Authority, 238 Ill. 2d 215, 227 (2010); Riccitelli v. Sternfeld, 1 Ill. 2d 133,
       137 (1953); Graham v. City of Chicago, 346 Ill. 638, 641 (1931). The rule
       recognizes that to hold otherwise would create an unreasonable burden of vigilance




                                                -6-
       when considering that snowstorms cannot be foreseen or controlled and recognizes
       “ ‘the climatic vagaries of this area with its unpredictable snowfalls and frequent
       temperature changes.’ ” Tzakis v. Dominick’s Finer Foods, Inc., 356 Ill. App. 3d
       740, 748 (2005) (quoting Lapidus v. Hahn, 115 Ill. App. 3d 795, 801 (1983)).

¶ 20       However, landowners do owe a duty of reasonable care to prevent unnatural
       accumulations of ice and snow on their premises where they have actual or
       constructive knowledge of the dangerous condition. Graham, 346 Ill. at 643. Thus,
       liability may arise where snow or ice “accumulated by artificial causes or in an
       unnatural way or by a defendant’s own use of the area concerned and creation of the
       condition, and where it has been there long enough to charge the responsible party
       with notice and knowledge of the dangerous condition.” Fitzsimons v. National Tea
       Co., 29 Ill. App. 2d 306, 318 (1961).

¶ 21       Various theories of liability for falls on an unnatural accumulation of ice have
       been recognized, including (1) a defective condition or negligent maintenance of
       the premises and (2) a voluntary undertaking theory. Webb v. Morgan, 176 Ill. App.
       3d 378, 382-83 (1988). Under the negligent maintenance cases, courts recognize
       that the construction and maintenance of landowners’ premises are matters within
       their control. Therefore, to hold them to a duty of reasonable care under these
       circumstances does not impose an undue burden on them not to “add to the
       difficulties facing Illinois residents from natural accumulations of ice and snow by
       permitting unnatural accumulations due to defective construction or improper or
       insufficient maintenance of the premises.” Bloom v. Bistro Restaurant Ltd.
       Partnership, 304 Ill. App. 3d 707, 711 (1999). See, e.g., McLean v. Rockford
       Country Club, 352 Ill. App. 3d 229, 238 (2004) (alleging that specific building
       defects, including improperly hung and sized gutters and improperly pitched
       overhang roof, caused an unnatural accumulation of ice); Lapidus, 115 Ill. App. 3d
       at 800-01 (alleging that water dripped from leaky roof and collected in a depression
       on the porch and froze, causing an unnatural accumulation); McCann v. Bethesda
       Hospital, 80 Ill. App. 3d 544, 550-51 (1979) (excessive slope of the parking lot
       presented a question of fact whether the ice causing the fall was an unnatural
       accumulation).

¶ 22       Alternatively, under the voluntary undertaking theory, liability has been
       recognized where the landowner voluntarily undertakes the task of removing a




                                              -7-
       natural accumulation of snow and ice and does so negligently, creating an unnatural
       accumulation on his property. Tzakis, 356 Ill. App. 3d at 746. See, e.g., Sims v.
       Block, 94 Ill. App. 2d 215 (1968) (landowner created an unnatural condition when
       he plowed snow up against the plaintiff’s parked car, creating a 5- to 6-inch ridge of
       ice along the car where plaintiff fell); Fitzsimons, 29 Ill. App. 2d at 314 (snow
       negligently piled in an area of a parking lot where alternate thawing and freezing
       caused it to drain across the lot and freeze, forming an unnatural accumulation of
       ice).

¶ 23       The problem with liability arising from a voluntary undertaking theory was that
       it potentially encouraged inaction. Property owners risked liability if their
       voluntary actions in clearing the snow and ice after a snowstorm were construed as
       negligently creating an unnatural accumulation. See Michael J. Polelle, Is the
       Natural Accumulation Rule All Wet?, 26 Loy. U. Chi. L.J. 631, 649 (1995) (“If
       taken seriously, the rule favors inaction over action.”).

¶ 24       Since 1979, the General Assembly has provided immunity under the Snow and
       Ice Removal Act to residential property owners for liability in connection with their
       snow or ice removal efforts in order to encourage them to “clean the sidewalks
       abutting their residences of snow and ice.” 745 ILCS 75/1, 2 (West 2010). The
       question before us is whether, in addition to immunizing claims of liability under a
       voluntary undertaking theory, the immunity extends to claims of liability for
       negligence arising from a defective condition or a failure to maintain the premises
       that causes an unnatural accumulation of ice on the sidewalk.

¶ 25       When presented with an issue of statutory construction, this court’s primary
       objective is to ascertain and give effect to the intent of the legislature. Valfer v.
       Evanston Northwestern Healthcare, 2016 IL 119220, ¶ 22. The best indicator of
       legislative intent is the language employed in the statute, which must be given its
       plain and ordinary meaning. Id. We must view the statute as a whole, construing
       words and phrases in context to other relevant statutory provisions and not in
       isolation. Bowman v. Ottney, 2015 IL 119000, ¶ 9. Each word, clause, and sentence
       of a statute must be given a reasonable meaning, if possible, and should not be
       rendered superfluous. Chicago Teachers Union, Local No. 1 v. Board of Education
       of the City of Chicago, 2012 IL 112566, ¶ 15. Additionally, the court may consider




                                               -8-
       the reason for the law, the problems sought to be remedied, the purposes to be
       achieved, and the consequences of construing the statute one way or another. Id.

¶ 26       Specifically, section 2 of the Act provides for immunity as follows:

           “Any owner, lessor, occupant or other person in charge of any residential
           property, or any agent of or other person engaged by any such party, who
           removes or attempts to remove snow or ice from sidewalks abutting the
           property shall not be liable for any personal injuries allegedly caused by the
           snowy or icy condition of the sidewalk resulting from his or her acts or
           omissions unless the alleged misconduct was willful or wanton.” 745 ILCS
           75/2 (West 2010).

¶ 27      The General Assembly has expressly articulated the public policy of the State
       and purpose for the immunity under the Act in section 1 as follows:

           “It is declared to be the public policy of this State that owners and others
           residing in residential units be encouraged to clean the sidewalks abutting their
           residences of snow and ice. The General Assembly, therefore, determines that it
           is undesirable for any person to be found liable for damages due to his or her
           efforts in the removal of snow or ice from such sidewalks, except for acts which
           amount to clear wrongdoing, as described in Section 2 of this Act.” 745 ILCS
           75/1 (West 2010).

       Thus, section 1 of the Act reflects a legislative determination that it is beneficial to
       encourage residential property owners1 to clear their sidewalks of snow and ice,
       conduct which they otherwise would have no common-law duty to perform.
       Therefore, the General Assembly deemed it “undesirable” for any person to be
       found liable “due to” his or her snow or ice removal efforts. 745 ILCS 75/1 (West
       2010).

¶ 28       To accomplish this objective, the General Assembly has provided that any
       residential property owner “who removes or attempts to remove snow or ice” is not

           1
            For ease of reference, when we refer to residential property owners, we also intend to
       include “lessor, occupant or other person in charge of any residential property, or any agent
       of or other person engaged by any such party,” as provided for by the Act. 745 ILCS 75/2
       (West 2010).




                                                   -9-
       liable for injuries “allegedly caused by the snowy or icy condition of the sidewalk
       resulting from his or her acts or omissions,” unless the conduct was willful or
       wanton. 745 ILCS 75/2 (West 2010). Reading section 2 as a whole, the section
       limits its scope to a residential property owner “who removes or attempts to remove
       snow or ice” on the sidewalk and who, as a result of their negligent “acts or
       omissions,” allegedly causes a “snowy or icy condition of the sidewalk.” 745 ILCS
       75/2 (West 2010). Accordingly, section 2 of the Act immunizes residential property
       owners from liability for negligent snow and ice removal efforts. See, e.g., Divis v.
       Woods Edge Homeowners’ Ass’n, 385 Ill. App. 3d 636, 638 (2008) (where plaintiff
       alleged that “incomplete and improper” snow removal efforts resulted in ice
       accumulation, causing his fall, the Act immunized defendants from liability).

¶ 29        In keeping with our rules of statutory construction, we cannot construe a statute
       that is in derogation of the common law “beyond what the words of the statute
       expresses or beyond what is necessarily implied from what is expressed.” Adams v.
       Northern Illinois Gas Co., 211 Ill. 2d 32, 69 (2004). Since the immunity provided
       under the Act was enacted in derogation of the common law, it must be construed
       strictly. Van Meter v. Darien Park District, 207 Ill. 2d 359, 368 (2003); Adams, 211
       Ill. 2d at 69-70 (“Illinois courts have limited all manner of statutes in derogation of
       the common law to their express language, in order to effect the least—rather than
       the most—change in the common law”). Nothing in the plain language of section 2
       of the Act evidences an intent by the General Assembly to otherwise immunize
       liability for falls on accumulations of ice that result due to circumstances unrelated
       to negligent snow and ice removal efforts.

¶ 30       To hold otherwise would represent an unwarranted expansion of the
       legislatively established parameters of the Act and would be inconsistent with the
       Act’s policy objective. Defendants’ suggested construction would reward a
       landowner’s passivity in failing to exercise due care in maintaining his property in a
       reasonably safe condition and would turn the purpose for the immunity on its head.
       As explained, the purpose of the immunity is to reward those residential property
       owners who voluntarily undertake a duty where there otherwise would be none.
       The purpose was not to encourage the failure to otherwise maintain the premises in
       a reasonably safe condition.




                                               - 10 -
¶ 31       The appellate court in this case and in other recent appellate court decisions has
       interpreted the Act consistently with our construction here. See Greene, 2013 IL
       App (4th) 130036; Reed v. Country Place Apartments-Moweaqua I, L.P., 2016 IL
       App (5th) 150170. Nevertheless, defendants maintain that we should follow the
       Second District’s interpretation of the Act in Ryan v. Glen Ellyn Raintree
       Condominium Ass’n, 2014 IL App (2d) 130682. In Ryan, the appellate court
       rejected the contention that the immunity under the Act extends only to liability for
       ice accumulations that were negligently created by the owner’s snow and ice
       removal efforts because it found that “section 2 neither expresses nor necessarily
       implies an intent to exclude” immunity based on the source of the accumulation. Id.
       ¶ 16. The court held that the plaintiff’s construction would improperly read
       exceptions into the provision and would therefore violate the canon that prohibits
       reading exceptions, limitations, or conditions that the legislature did not express.
       Id.

¶ 32       The Ryan court’s interpretation is contrary to the plain language of the Act and
       would improperly expand the immunity beyond its expressly stated language. As
       we explained, the Act expressly immunizes liability for negligent snow and ice
       removal efforts. To the extent the Act immunizes negligent “omissions,” the
       language specifically limits those “omissions” to those that result due to the actual
       undertaking of snow and ice removal efforts, not those “omissions” that result from
       an otherwise negligent failure to maintain the premises. 745 ILCS 75/2 (West
       2010).

¶ 33        Furthermore, the Ryan court’s overly broad construction would violate our
       obligation to narrowly construe immunity statutes that are established in derogation
       of the common law (Van Meter, 207 Ill. 2d at 368) and would violate our duty to
       “effect the least—rather than the most—change in the common law” (Adams, 211
       Ill. 2d at 69-70). Nothing in the express language of the Act indicates an intent to
       completely eviscerate the residential property owner’s duty of reasonable care to
       prevent unnatural accumulations of ice and snow.

¶ 34       Finally, the Ryan court’s interpretation would contravene the stated public
       policy underlying the Act, which was not to protect homeowners who negligently
       maintain or construct their premises but, rather, to encourage homeowners to
       engage in safety measures they have no duty to perform.




                                               - 11 -
¶ 35       Applying the proper construction here, the immunity provided under the Act
       does not insulate defendants from the theory of liability in the instant case.
       Plaintiff’s theory of the case is not that defendants negligently undertook efforts to
       remove a natural accumulation of snow or ice from the sidewalk and thereby
       caused an unnatural accumulation of ice on the sidewalk. Indeed, the last snow and
       ice removal efforts were undertaken 11 days prior to plaintiff’s fall. Rather,
       plaintiff’s theory is that the ice formed on the sidewalk in an unnatural way due to
       an otherwise defective condition of the property and that defendants were negligent
       in failing to make reasonable efforts to maintain the property to eliminate the
       danger created after reasonable notice of the condition.

¶ 36       Whether plaintiff has presented sufficient evidence to present that theory of
       negligence to the trier of fact and whether she can prove that theory at trial are yet
       to be determined in this case. The trial court limited its ruling solely to the
       immunity question. We merely hold that the Act is not an affirmative defense to
       plaintiff’s theory of negligence.

¶ 37      Lastly, defendants argue, relying on Pikovsky v. 8440-8460 North Skokie
       Boulevard Condominium Ass’n, 2011 IL App (1st) 103742, ¶ 13, that a contract for
       snow removal services is prima facie evidence of snow and ice removal efforts.
       From that premise, they maintain that their conduct in contracting for snow and ice
       removal services brings them within the scope of the Act.

¶ 38       We do not read Pikovsky as suggesting that a mere contract for snow removal
       services would provide immunity from liability for injuries allegedly caused by the
       snowy or icy condition of the sidewalk. Rather, in Pikovsky, the plaintiff asserted
       that she slipped and fell on the rear entrance sidewalk of her condominium due to
       “icy snow mounds.” Id. ¶ 4. The plaintiff claimed that the snow mounds were
       formed by snow that was plowed from the parking lot onto the rear entrance
       sidewalk, creating “an unsafe and dangerous condition of unnatural accumulation.”
       Id. ¶ 5.

¶ 39       The court found that the defendants had a contract for snow removal services
       and that the snow removal companies performed their duties under the contract to
       clear snow and ice from the premises. The fact that they failed to remove the snow
       and ice mounds from the rear entrance sidewalk was an “omission in their overall
       snow removal efforts,” which was subject to immunity under the Act. Id. ¶ 13.



                                               - 12 -
       Consequently, Pikovsky does not stand for defendants’ stated proposition.
       Moreover, the case is distinguishable where, unlike the present case, the plaintiff
       alleged that negligent snow removal efforts caused the unnatural accumulation on
       the sidewalk. Here, plaintiff alleged that defendants negligently maintained the
       premises due to a defective condition on the property.


¶ 40                                    CONCLUSION

¶ 41       The Snow and Ice Removal Act provides immunity to residential property
       owners from claims of liability for injuries allegedly caused by icy sidewalks that
       result from negligent snow and ice removal efforts, but it does not extend to
       immunize them from claims of liability for injuries allegedly caused by icy
       sidewalks that result from an otherwise negligent failure to maintain the premises.
       Accordingly, we affirm the judgment of the appellate court, which reversed the trial
       court’s order granting summary judgment to defendants and remanded for further
       proceedings.


¶ 42      Affirmed.




                                              - 13 -